NUMBER 13-10-00671-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
ALEJANDRO SANTOS AND 
MARTHA MONICA SANTOS,
                                              APPELLANTS,
 
                                                             v.
 
MADELYN HOLZMAN, M.
D., INDIVIDUALLY 
AND D/B/A UROLOGIC
SPECIALISTS 
ASSOCIATES, P. A.,                                                                    APPELLEE.

____________________________________________________________
 
                             On
Appeal from the 275th District Court 
                                        of
Hidalgo County, Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
            Before Chief Justice Valdez and Justices Rodriguez and Perkes
Memorandum Opinion
Per Curiam
 




Appellants,
Alejandro Santos and Martha Monica Santos, attempted to perfect an appeal from
a judgment entered by the 275th District Court of Hidalgo County, Texas, in
cause number C-2714-99-E.  Judgment in this cause was signed on August 18, 2010. 
A motion for new trial was filed on December 3, 2010, and notice of appeal was
filed on December 6, 2010.  
On
December 15, 2010, the Clerk of this Court notified appellant of this defect so
that steps could be taken to correct the defect, if it could be done.  Appellant
was advised that, if the defect was not corrected within ten days from the date
of receipt of this Court’s letter, the appeal would be dismissed.  Appellant
has not filed a response to the Court’s notice.  
Texas
Rule of Appellate Procedure 26.1 provides that an appeal is perfected when
notice of appeal is filed within thirty days after the judgment is signed, unless
a motion for new trial is timely filed. 
Tex. R. App. P. 26.1(a)(1).  Where a timely motion for new trial has
been filed, notice of appeal shall be filed within ninety days after the judgment
is signed.  Tex. R. App. P. 26.1(a). 

Appellants’
motion for new trial was due on September 17, 2010.  See Tex. R. Civ. P. 329b(a).  The motion
for new trial was untimely because it was filed on December 3, 2010.  Therefore,
appellants’ notice of appeal was due to have been filed on or before September
17, 2010.  See Tex. R. App. P. 26.1(a). 
Appellants did not file their appeal until December 6, 2010.
The
Court, having examined and fully considered the documents on file, appellants’
failure to timely perfect their appeal, and appellants’ failure to respond to
this Court’s notice, is of the opinion that the appeal should be dismissed for
want of jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR WANT OF
JURISDICTION.  See Tex. R. App. P.
42.3(a)(c).               
                                                                                    PER
CURIAM
Delivered and filed the
10th day of February, 2011.